          Case 16-50368-MFW   Doc 99   Filed 04/12/19   Page 1 of 20



              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE

In re:                                  )     Chapter 11
                                        )
TSAWD HOLDINGS, INC., et al.,           )
                                        )     Case No. 16-10527 (MFW)
          Debtors.                      )     Jointly Administered
                                        )
_____________________________           )
                                        )
TSA STORES, INC., TSA PONCE,            )
INC., and TSA CARIBE, INC.,             )
                                        )
          Plaintiffs,                   )
                                        )
and WILMINGTON SAVINGS FUND             )     Adv. No. 16-50368(MFW)
SOCIETY, FSB, AS SUCCESSOR              )
ADMINISTRATIVE AND COLLATERAL           )
AGENT,                                  )
                                        )
          Plaintiff-Intervenor/         )
          Counterclaim Defendant,       )
                                        )
     v.                                 )
                                        )
SPORT DIMENSION INC.                    )
a/k/a BODY GLOVE,                       )
                                        )
          Defendant/Counterclaim        )
          Plaintiff.                    )

                                OPINION1

     Before the Court are cross-motions for summary judgment

filed by Wilmington Savings Fund Society, FSB (“WSFS”) and Sport

Dimension a/k/a Body Glove (“Sport Dimension”).            The dispute is

which party has a priority interest in the inventory, and its

proceeds, sold by the Debtors on consignment from Sport Dimension

(the “Disputed Goods”).   For the reasons stated below, the Court

     1
          This Opinion constitutes the findings of fact and
conclusions of law of the Court pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure.
          Case 16-50368-MFW    Doc 99    Filed 04/12/19    Page 2 of 20



will grant WSFS’s motion and deny Sport Dimension’s motion.



I.   BACKGROUND

     A.      Factual History

     On March 2, 2016, (the “Petition Date”) The Sports Authority

Holdings, Inc. and its affiliates (collectively, the “Debtors”)

filed voluntary petitions under chapter 11.               The Debtors were

national retailers of sporting goods and active apparel.

             1.   Relationship of WSFS and Debtors

     In 2006, the Debtors entered into a secured financing

facility that included a term loan which, following a refinancing

in 2010, amounted to $300 million (the “Term Loan”).                (Orenstein

Decl. Ex. A, Adv. D.I. 83-1.)      Bank of America (“BOA”) was the

administrative agent for the group of lenders providing the Term

Loan (the “Term Loan Lenders”).         (Id.)   As of the Petition Date,

approximately $276.7 million, exclusive of accrued and unpaid

interest, fees, and other obligations, was outstanding under the

Term Loan.    (Aguilar First Day Decl. ¶ 27, D.I. 22.)

     The Term Loan was secured by, in part, a second-priority

lien on the Debtors’ inventory, including all after-acquired

inventory and proceeds thereof.2        (Orenstein Decl. Ex. B at 2,


     2
          In the course of the bankruptcy case, the lenders who
originally had a first priority lien on the Debtors’ inventory
were paid in full. (See Final DIP Order at ¶¶ 2 & 17, D.I.
1699).   The Term Loan Lenders, therefore, now have a first
priority lien therein.

                                    2
           Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 3 of 20



Adv. D.I. 83-2.)    The lien was perfected by the execution of a

security agreement and the filing of UCC-1 financing statements

and continuation statements in the appropriate jurisdictions.

(Orenstein Decl. Exs. B-F, Adv. D.I. 83.)           On December 31, 2015,

WSFS succeeded BOA as the administrative agent (the “Term Loan

Agent”).   (Brooks Decl. Exs. B & C, Adv. D.I. 87.)

           2.    Relationship of Sport Dimension and the Debtors

     As part of their business, the Debtors developed a program

for the sale of goods on consignment.          To participate in the

program, vendors entered into a “pay by scan” deal sheet

specifying whether they would be paid on a cost or retail split

basis.   The Debtors paid the vendors in accordance with the terms

of their respective consignment agreements, which was either a

fixed amount for each item sold or a percentage of the retail

sale price.

     Sport Dimension is a manufacturer of athletic apparel under

the “Body Glove” brand.    Sport Dimension began selling its Body

Glove apparel to the Debtors in the 1990s.            Around 2011, Sport

Dimension entered the Debtors’ pay by scan consignment program on

a retail split basis – 45% to Sport Dimension and 55% to the

Debtors.   (Orenstein Decl. Ex. K, Adv. D.I. 83.)             Sport Dimension

did not file a UCC-1 to cover the goods it provided to the

Debtors on consignment until January 25, 2016, approximately one

month before the Petition Date.         (Id. at Ex. L, Adv. D.I. 83.)


                                    3
            Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 4 of 20



     B.     Procedural History

     Early in the Debtors’ bankruptcy case, an issue arose as to

the Debtors’ authority to pledge or sell consigned goods in their

possession.     Pending the filing of (and ruling on) an adversary

proceeding to determine respective rights to the consigned goods,

the Court permitted the Debtors to sell the consigned goods so

long as they complied with the terms of the consignment

agreements, including making payments to the consignors.                  (See

Final Order, D.I. 1704.)        The Final Order preserved WSFS’s rights

as the Term Loan Agent, including the right to recoup any

payments made to the consignors from the sale of the consigned

goods if it were determined that WSFS had a superior security

interest in them.     (Id.)

     On March 16, 2016, the Debtors commenced this adversary

proceeding against Sport Dimension, seeking declaratory relief on

competing claims to the Disputed Goods.            (Adv. D.I. 1.)         WSFS

intervened in the adversary proceeding and seeks a declaration

that it has a perfected security interest senior to Sport

Dimension’s interest in the Disputed Goods and seeks disgorgement

of their proceeds.     (Adv. D.I. 2.)       Sport Dimension filed an

answer and counterclaim seeking a declaration that WSFS’s

security interest did not attach to the Disputed Goods and, if it

did, that WSFS’s lien is subordinate to Sport Dimension’s

interest.    (Adv. D.I. 22.)


                                      4
           Case 16-50368-MFW   Doc 99   Filed 04/12/19   Page 5 of 20



       On September 10, 2018, the parties filed cross-motions for

summary judgment seeking a determination of their respective

interests in the Disputed Goods.        (Adv. D.I. 79 & 84.)            Briefing

is complete, and the matter is now ripe for decision.



II.    JURISDICTION

       The Court has subject matter jurisdiction over this

adversary proceeding, as it is a core proceeding dealing with the

determination of the validity, priority, and extent of liens on

property of the estate.    28 U.S.C. §§ 1334(b), 157(b)(2)(K).

       Sport Dimension does not consent to entry of any final order

or judgment by the Court.      (Sport Dimension Answer ¶ 3, Adv. D.I.

21.)   However, this Court has concluded in a similar proceeding

in this case that (1) Article III does not prohibit the Court

from hearing such “core proceeding[s],” and that (2) “Article III

does not limit the Court’s authority to enter final judgment on

the claims and counterclaims at issue . . . .”            TSA Stores, Inc.

v. MJ Soffe, LLC, 565 B.R. 292, 297 (Bankr. D. Del. 2017)

(distinguishing Stern and finding that “the action at issue . . .

would necessarily be resolved in the claims allowance process”)

(quoting Stern v. Marshall, 564 U.S. 462, 564 (2011)).

Therefore, the Court concludes that it has jurisdiction to hear

this core proceeding and authority to enter a final judgment on

the claims and counterclaims at issue.


                                    5
          Case 16-50368-MFW   Doc 99   Filed 04/12/19   Page 6 of 20



III. STANDARD OF REVIEW

      Rule 7056 of the Federal Rules of Bankruptcy Procedure

incorporates Rule 56(c) of the Federal Rules of Civil Procedure,

which sets forth the applicable summary judgment standard.             Fed.

R. Bankr. P. 7056; Fed. R. Civ. P. 56(c).         Summary judgment may

be granted only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”     Fed. R. Civ. P. 56(a).          See also

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (holding that

the party moving for summary judgment has the initial burden of

demonstrating the absence of a dispute of material fact).

Admissions in pleadings, affidavits, discovery, and disclosure

materials on file, including all factual inferences derived

therefrom, are viewed in the light most favorable to the

nonmoving party.   See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247 (1986).



IV.   DISCUSSION

      WSFS argues that Article 9 of the Uniform Commercial Code

(the “UCC”) governs the priority of the competing interests in

the Disputed Goods and that WSFS’s interest is superior to Sport

Dimension’s because its financing statement was filed first.            See

Del. Code Ann. tit. 6, § 9-322(a)(1).        Sport Dimension argues

that Article 9 does not govern the priority of the parties’


                                   6
          Case 16-50368-MFW   Doc 99   Filed 04/12/19   Page 7 of 20



interests because the Disputed Goods do not meet the UCC’s

definition of “consignment.”     See id. at § 9-102.         See also In re

Valley Media, Inc., 279 B.R. 105, 124 n.33 (Bankr. D. Del. 2002)

(recognizing that only consignments that meet the UCC’s

definition of consignment are subject to the UCC’s priority

rules).

     A.   Consignment under Article 9

     Section 9-102(a)(20) of the UCC defines “consignment” as:

     A transaction, regardless of its form, in which a
     person delivers goods to a merchant for the purpose of
     sale and:
          (A) the merchant:
               (i) deals in goods of that kind
               under a name other than the name of
               the person making the delivery;
               (ii) is not an auctioneer; and
               (iii) is not generally known by its
               creditors to be substantially
               engaged in selling the goods of
               others.

Del. Code Ann. tit. 6, § 9-102(a)(20).

     The only part of this definition that is in dispute in this

case is the third prong: whether the Debtors were “not generally

known by [their] creditors to be substantially engaged in selling

the goods of others.”   Id. at § 9-102(a)(20)(A)(iii) (the

“Exception”).   Under the Exception, the UCC will not govern the

priority of the parties’ interests if a consignor can show that

(1) a consignee’s creditors generally know that (2) the consignee

substantially engaged in selling the goods of others.             As this

Court has previously recognized, the Exception is also satisfied

                                   7
         Case 16-50368-MFW   Doc 99   Filed 04/12/19    Page 8 of 20



if a consignor can show that (1) the other creditor actually knew

that (2) the consignee (i) substantially engaged in selling the

goods of others and/or (ii) sold the goods of the specific

consignor in dispute.   See TSA Stores, Inc. v. Wilmington Savings

Fund Society, FSB, No. 16-10527 (MFW), 2018 WL 6839743, at *7

(Bankr. D. Del. Nov. 26, 2018) (citing Fariba v. Dealer Services

Corp., 178 Cal. App. 4th 156 (2009)).

          1.     Imputation of knowledge to Lenders

     WSFS argues initially that any knowledge it, or its

predecessor Term Loan Agent, may have acquired about the Debtors’

consignment practices cannot be imputed to the Term Loan Lenders.

It contends that the Term Loan Agent’s agency was narrow and its

duties were expressly limited by the provisions of the Term Loan.

Huston v. Proctor & Gamble Paper Prods. Corp., 568 F.3d 100, 106

(2009) (“[T]here are two parameters limiting when knowledge of

facts known by an agent is imputed to the principal: the agent’s

duties to the principal; and the materiality - or significance -

of the facts in question to those duties.”)            WSFS contends that

knowledge of Sport Dimension’s consignments was not material to

its duties as the Term Loan Agent.

     Sport Dimension argues that knowledge of competing liens was

material to the Term Loan Agent’s duties to the Lenders and,

therefore, imputable to the Lenders.       Restatement (Third) Agency

§ 5.03 (2006).


                                  8
            Case 16-50368-MFW   Doc 99   Filed 04/12/19   Page 9 of 20



     An agent has a duty “to provide the principal with facts

that the agent knows, has reason to know, or should know when . .

. the agent knows or has reason to know that the principal would

wish to have the facts or the facts are material to the agent’s

duties to the principal.”       Id. at § 8.11.      See, e.g., In re

Marriage of Cloney, 110 Cal. Rptr. 2d 615, 624 (Cal. 2001)

(stating that an agent has a duty to disclose to its principal

all material information, or information “that may affect [its]

principal’s decision [making process].”)           Delaware courts will

impute an agent’s knowledge to its principal when such knowledge

is material to the agent’s duties, i.e., “the knowledge has some

significance which the [agent] could be reasonably expected to

perceive.”     Affordable Home Enters. v. Nelson, No. 91C-08-024,

1994 WL 315227, at *7–9 (Del. Super. May 25, 1994) (internal

citation omitted) (concluding that a corporation will be bound by

information obtained by its agent employee that would be viewed

as “important in view of the agent’s duties and prior

knowledge.”).

     WSFS relies on section 9.03 of the Term Loan which states

that “the [Term Loan Agent] shall not have any duties or

obligations except those expressly set forth herein and in the

other Loan Documents.”     (Orenstein Decl. Ex. A at § 9.03, Adv.

D.I. 83.)    However, section 9.01(a) provides that “[E]ach of the

Lenders . . . hereby irrevocably appoints and authorizes [Term


                                     9
           Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 10 of 20



Loan Agent] to act as the agent of such Lender for purposes of

acquiring, holding and enforcing any and all Liens on Collateral

. . . .”) (Id. at § 9.01(b) (emphasis added)).

        The Court, therefore, rejects WSFS’s assertion that the Term

Loan Agent’s duties under the Term Loan did not require it to

inform the Lenders of any knowledge it acquired regarding Sport

Dimension’s status as a consignor.          See TSA Stores, Inc. v. MJ

Soffe, LLC, No. 16-50364, 2018 WL 6885922, at *6 (Bankr. D. Del.

Nov. 26, 2018).    It was clearly within the scope of the Term Loan

Agent’s duties to ascertain what other interests existed on

property that it was taking as security for the Term Loan.

“Enforcing any and all liens on Collateral” entails considering

the effect of a competing interest on the priority of one’s own

lien.    (Orenstein Decl. Ex. A at § 9.01(b).)

        Thus, the Court concludes that if the Term Loan Agent had

actual knowledge that the Debtors were substantially engaged in

selling the goods of others or actual knowledge of Sport

Dimension’s specific consignment relationship with the Debtors,

such knowledge was imputed to the Term Loan Lenders.

             2.   Actual knowledge of substantial engagement in
                  consignment sales

        Sport Dimension argues that the Term Loan Agent had “actual

knowledge” that the Debtors were “substantially engaged” in

selling the goods of others.       Sport Dimension alternatively

argues that the Term Loan Agent had “actual knowledge” that the

                                    10
         Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 11 of 20



Debtors sold “some” portion of their inventory on a consignment

basis.   Sport Dimension concludes that such actual knowledge

satisfies the Exception and takes its interest outside the

purview of Article 9.

     WSFS responds that the Debtors never “substantially engaged”

in consignment transactions.     WSFS and the Debtors stipulated

that at no point, pre-or-post petition, did the Debtors’ total

inventory include more than 14% of consigned goods.             (Stip. of

Facts, D.I. 1400.)   WSFS asserts, therefore, that the Debtors’

proportion of consignment transactions does not rise to the

minimum 20% threshold that courts have recognized for

“substantial engagement.”    See Valley Media, 279 B.R. at 132

(holding that a debtor with 17.03% of its inventory sold on

consignment does not qualify as being “substantially engaged” in

selling the goods of others).

     While Sport Dimension concedes that the Debtors’ total

inventory available for sale never included more than 14%

consigned goods, it argues that such a portion is sufficient to

constitute substantial engagement and that the 20% threshold is

merely a “general rule of thumb,” not a bright-line rule.               (Sport

Dimension Opp. Brief at 6-7, Adv. D.I. 91.)             Rayfield Inv. Co. v.

Kreps., 35 So. 3d 63, 66 (Fla. Ct. App. 2010) (explaining that

“[t]he cases follow a general rule of thumb that consignees are

not considered to be substantially engaged in selling the goods


                                  11
           Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 12 of 20



of others unless they hold at least 20% of inventory on a

consignment basis”).     See also In re Creative Goldsmiths of

Washington, D.C., 178 B.R. 87, 93 (Bankr. D. Md. 1995) (merely

requiring “some evidence” that would allow the court to

reasonably conclude that the Debtor was substantially engaged in

selling consigned goods).      Sport Dimension concludes that because

there is no bright-line rule, this Court should find that 14% is

sufficient to satisfy the Exception’s “substantial engagement”

element.

     The Court rejects this argument.           The Court has previously

held that the threshold for substantial engagement is met only if

consigned goods comprise “20% or more” of the value of the

Debtors’ inventory.     TSA Stores, Inc. v. Performance Apparel

Corp., Adv. No. 16-50317 (Bankr. D. Del. March 7, 2017) (citing

Valley Media, 279 B.R. at 123-24).          Additionally, in all but one

of the cases cited by both WSFS and Sport Dimension, the minimum

20% threshold was either expressly articulated or factually

satisfied.    See, e.g., In re State Street Auto Sales. Inc., 81

B.R. 216, 218 (1998) (stating that substantial engagement

“requires that the consignee must be ‘primarily’ [i.e., 51%]

engaged in selling the goods of others”); Rayfield Inv., 35 So.

3d at 65 (holding that the Exception was not satisfied where

consigned goods did not exceed 15% of inventory because a minimum

of 20% is the “rule of thumb”); Fariba, 178 Cal. App. 4th at 158


                                    12
           Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 13 of 20



(finding the debtor was “substantially engaged” in selling the

goods of others where 45% of its inventory was comprised of

consigned goods).

     Sport Dimension’s reliance on Creative Goldsmiths is

misplaced.    While Creative Goldsmiths did not acknowledge a

bright-line minimum threshold and stated that substantial

engagement does not require “primarily” dealing in consigned

goods, it ultimately determined that the consignor had not proven

that the debtor was substantially engaged in selling the goods of

others because there was insufficient evidence to make such a

finding.    178 B.R. at 93.    Therefore, the Court finds that

Creative Goldsmiths does not provide a           basis for departing from

the minimum 20% threshold.

     Sport Dimension also cites Eurpac in support of its

contention that 20% is not required to satisfy the Exception.

Eurpac Serv. Inc. v. Republic Acceptance Corp., 37 P.3d 447, 449

(Colo. App. 2000).     However, the Eurpac Court did not rely on

actual knowledge of the “substantial engagement” portion of the

Exception for its ruling.      Instead, its ruling was predicated on

actual knowledge of the specific consignor’s relationship with

the debtor.    Id.

     Lastly, Sport Dimension argues that the Debtors’ CFO, Jeremy

Aquilar, testified in the bankruptcy case that a “substantial

portion of the Debtors’ business involves the sale of goods on


                                    13
        Case 16-50368-MFW   Doc 99     Filed 04/12/19   Page 14 of 20



consignment.”   (Aquilar First Day Decl. at ¶ 26, D.I. 22.)             Sport

Dimension asserts that this admission alone should be dispositive

of the issue.

     WSFS, however, directs the Court’s attention to the Debtors’

representation in the Term Loan, which explicitly states that

consignment inventory was “an immaterial portion of total

inventory for sale.”   (Orenstein Decl. Ex. B at Schedule 3.06,

Adv. D.I. 83-2.)   WSFS argues that the Debtors represented and

warranted to the Lenders that they would not sell consignment

inventory other than that “immaterial portion” listed on Schedule

3.06 of the Term Loan. (Id.)    In addition, as noted above, the

Debtors have stipulated that they never held more than 14% of

their inventory on consignment.      (Stip. of Fact, D.I. 1400.)

WSFS argues, therefore, that such representations preclude a

finding that the Lenders had actual knowledge of the Debtors’

substantial engagement in consignment sales.

     The Court agrees with WSFS.       The minimum threshold for

substantial engagement is 20% of consigned goods.             Mr. Aguilar’s

imprecise testimony that a “substantial portion” of the Debtors’

business involved consigned goods does not provide sufficient

evidence that the Debtors met that legal threshold.             Further,

that testimony is contradicted by the more recent and more

specific admission by the Debtors that they did not sell more

than 14% of their inventory on consignment.


                                  14
        Case 16-50368-MFW    Doc 99    Filed 04/12/19   Page 15 of 20



     Even if the Debtors’ statements alone could establish

“substantial engagement,” they do not establish the Term Loan

Agent’s actual knowledge at the time the Term Loan was extended.

MJ Soffe, 2018 WL 6885922 at *6 (finding that actual knowledge

must be present at the time the Term Loan was incurred).                In this

case, the Debtors’ representation in the Term Loan documents to

the Agent was that the Debtors were not substantially engaged in

selling goods on consignment.     (Orenstein Decl. Ex. B at Schedule

3.06, Adv. D.I. 83-2.)   Thus, the Court finds that Aguilar’s

testimony neither establishes the Debtors’ substantial engagement

in consignment sales nor the Term Loan Agent’s actual knowledge

of substantial engagement.

     Accordingly, the Court finds that Sport Dimension did not

establish that the total value of consignments in the Debtors’

inventory exceeded the minimum 20% threshold or that the Term

Loan Agent actually knew that the Debtors were “substantially

engaged” in selling the goods of others.

          3.   Actual knowledge of specific consignor

     Sport Dimension also argues that WSFS conflates the “general

knowledge” exception with the “actual knowledge” exception.               It

argues that courts require neither knowledge of substantial

engagement nor of a specific creditor when considering whether

actual knowledge has satisfied the Exception.            It asserts instead

that actual knowledge that “some” portion of the Debtors’


                                  15
        Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 16 of 20



business deals with consignments is sufficient to satisfy the

Exception.   See Eurpac, 37 P.3d at 348–50; Fariba, 178 Cal. App.

4th at 171–72; GBS Meat Industry Pty. Ltd. v. Kress-Dobkin Co.,

Inc., 474 F. Supp. 1357 (W.D. Pa. 1979).         On this basis, Sport

Dimension asserts it is sufficient that the Term Loan Lenders had

actual knowledge of other consignments, as evidenced by (i)

Schedule 7.01(b) of the Term Loan which lists some other

consignors, (ii) the Debtors’ audited financials which identified

consigned inventory of other consignors, and (iii) the public

UCC-1 filings of a number of other consignors.           (Brooks Decl.

Exs. D, G-J, Adv. D.I. 87.)

     WSFS argues that actual knowledge of either “substantial

engagement” or of the specific consignor (i.e., Sport Dimension)

is required to satisfy the Exception.        It contends that actual

knowledge of “some” of the Debtors’ other consignment

relationships is insufficient if “some” does not rise to the

minimum level of 20%.   WSFS states that neither the Term Loan

Agent nor Term Loan Lenders had actual knowledge of substantial

engagement or of Sport Dimension’s consignments specifically and,

therefore, the Exception is not satisfied.

     The Court agrees with WSFS.      The second prong of the

Exception requires that the Lenders have actual knowledge that

Sport Dimension specifically was dealing on a consignment basis

with the Debtors.   See TSA Stores, Inc. v. Performance Apparel


                                 16
          Case 16-50368-MFW    Doc 99    Filed 04/12/19   Page 17 of 20



Corp., 595 B.R. 676, 683 (Bankr. D. Del. 2018).              Sport Dimension

concedes that it has no evidence of actual knowledge by the Term

Loan Agent (or Lenders) of its consignment arrangement.

     Sport Dimension’s reliance on Eurpac, Fariba and GBS Meat is

misplaced.    All three cases involved actual knowledge of a

specific consignor and/or substantial engagement and, therefore,

contradict Sport Dimension’s argument.           In Eurpac, for example,

the court found that the creditor “understood that a portion” of

the debtor’s inventory consisted of consigned goods and that the

debtor’s consignment inventory was identified in separate

schedules, which included the specific consignor in dispute.

Eurpac, 37 P.3d at 449.       Similarly, in both Fariba and GBS Meat,

the courts found that the secured creditors had actual knowledge

of the specific consignors in dispute.           Fariba, 178 Cal. App. 4th

at 171; GBS Meat, 474 F.Supp. at 1358.

     Thus, the Court concludes that neither prong of the

Exception contained in section 9-102(a)(20) is satisfied and,

therefore, the priorities of the parties’ interests is governed

by Article 9.

     B.      Priority of Interests under Article 9

     WSFS argues that (i) it satisfied each requirement for the

creation of an enforceable security interest in the Disputed

Goods under Article 9, (ii) it perfected its security interest

long before Sport Dimension perfected its interest, and (iii)


                                    17
         Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 18 of 20



Sport Dimension failed to take the steps necessary to obtain

priority under the UCC’s inventory collateral rule.             See Del.

Code Ann., tit. 6, §§ 9-322, 9-324.        Sport Dimension only

disputes the third contention.

     Under section 9-322(a), conflicting perfected security

interests rank according to priority in time of UCC-1 filings.

However, section 9-324(b) provides an exception for a party who

obtains a purchase money security interest (“PMSI”), such as a

consignment interest,3 in inventory collateral that is already

subject to a prior perfected security interest.            Id. at § 9-

324(b)(1)-(4).   Under that provision, the later filing PMSI-

holder may obtain a priority interest in inventory it delivers to

the consignee if it meets the following requirements:

     (1) the purchase-money security interest is perfected
     when the debtor receives possession of the inventory;
     (2) the purchase-money secured party sends an
     authenticated notification to the holder of the
     conflicting security interest;
     (3) the holder of the conflicting security interest
     receives the notification within five years before the
     debtor receives possession of the inventory; and
     (4) the notification states that the person sending the
     notification has or expects to acquire a purchase-money
     security interest in inventory of the debtor and
     describes the inventory.

Id. at § 9-324(b)(1)-(4).    WSFS argues that Sport Dimension

failed to provide proper notice under subsections (2) and (3).


     3
          The UCC provides that “the security interest of a
consignor in goods that are the subject of a consignment is a
purchase-money security interest in inventory.” Del. Code Ann.
tit. 6, § 9-103(d).

                                  18
        Case 16-50368-MFW    Doc 99    Filed 04/12/19   Page 19 of 20



     Sport Dimension filed a UCC-1 on January 25, 2016, creating

a PMSI in inventory delivered to the Debtors on consignment after

that date.   (Brooks Decl. Ex. L, Adv. DI. 87-12; Orenstein Decl.

Ex. J, Adv. D.I. 83.)   Sport Dimension provided notices of its

UCC-1 filing that same day to a number of the Debtors’ creditors,

including BOA, the predecessor Term Loan Agent.            (Brooks Decl.

Ex. M, Adv. D.I. 87-13.)    Sport Dimension argues, therefore, that

it satisfied the requirements of section 9-324(b) and its

interest has priority over WSFS’s prior perfected interest.

     WSFS argues that Sport Dimension’s notice to BOA failed to

satisfy the UCC’s notice requirement.         To satisfy the

requirement, a consignor must send notification to the addresses

of other secured parties that appear on their respective UCC-1s.

See § 9-324(b), cmt. 6.     At the time Sport Dimension provided

notice to BOA (January 25, 2016), WSFS as successor Term Loan

Agent had already filed an amended UCC-1 reflecting its address

(December 31, 2015).    (Orenstein Decl. Ex. C, Adv. D.I. 83-3.)

WSFS asserts, therefore, that Sport Dimension failed to provide

notice to the appropriate address and, accordingly, failed to

satisfy the requirements for obtaining a priority PMSI.

     The Court agrees with WSFS.       Sport Dimension provides no

legal authority to support its argument that proper notice is

provided by notice to a predecessor agent to a secured party.

Nor is there any evidence that BOA forwarded the notice to WSFS.


                                  19
         Case 16-50368-MFW   Doc 99    Filed 04/12/19   Page 20 of 20



Thus, the Court finds that Sport Dimension has failed to satisfy

the requirements of section 9-324(b) and, consequently, WSFS’s

lien has priority.   Therefore, the Court concludes that all

proceeds of the Disputed Goods that were paid to Sport Dimension

postpetition must be disgorged.       (See Final Order ¶ 8, D.I. 1704

at 5.)



IV.   CONCLUSION

      For the foregoing reasons, the Court will deny Sport

Dimension’s motion for summary judgment and grant WSFS’s motion.

      An appropriate order follows.



Dated: April 12, 2019                   BY THE COURT:




                                        Mary F. Walrath
                                        United States Bankruptcy Judge




                                  20
